Citation Nr: 1535231	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for a left knee disorder, to include as secondary to the service-connected right knee, right hip, and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida.  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. The Veteran has a current disability of left knee meniscal tear and osteoarthritis with instability.

2. The Veteran's left knee disability was caused by the service-connected right knee, right hip, and lumbar spine disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee meniscal tear and osteoarthritis with instability, as secondary to the service-connected right knee, right hip, and lumbar spine disabilities, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for a left knee disorder, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there are no further VCAA duties to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Analysis for a Left Knee Disorder

The Veteran contends that service connection is warranted because a left knee disorder is related to service.  Specifically, the Veteran asserted that he sustained a left knee injury in an automobile accident in 1976.  Alternatively, the Veteran advanced that the left knee disorder is secondary to the service-connected right knee, right hip, and lumbar spine disabilities.  The Veteran advanced that the abnormal gait resulting from the above-referenced disabilities combined to cause the current left knee disorder.  See May 2015 Board hearing transcript; July 2012 VA Form 9.  The Veteran is service connected for right knee, right hip, and lumbar spine disabilities. 

The Board finds that the Veteran has a current left knee disability.  A May 2015 private examination report shows diagnoses of meniscal tear, osteoarthritis, and instability of the left knee.  See May 2015 VA Form 21-0960M-9; see also April 2010 VA treatment record.  A July 2009 private x-ray report shows an assessment of mild multicompartment osteoarthritis of the left knee. 

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected right knee, right hip, and lumbar spine disabilities combined to cause the current left knee disability.  Evidence weighing in favor of this finding includes a May 2015 opinion by Dr. S.W. that the left knee diagnoses are 100 percent directly caused / resulted from the October 1976 in-service automobile accident.  Dr. S.W. clarified that the service-connected injuries to the right knee, right hip, and lumbar spine, combined, contributed to the current left knee disability as a result of the Veteran favoring his right leg for more than 30 years.  Therefore, based on the language and context of the rationale in the May 2015 private examination report, Dr. S.W. effectively opined that the current left knee disability is related to the 1976 injuries to service-connected right knee, right hip, and lumbar spine disabilities.  Therefore, the Board finds that Dr. S.W. has provided a competent opinion that the current left knee disability was caused by the service-connected right knee, right hip, and lumbar spine disabilities.

Evidence weighing against this finding includes the December 2009 VA examiner's opinion that the two knee disorders are related.  In reaching this conclusion, the December 2009 VA examiner reasoned that there is no evidence in the medical literature that supports a causative relationship between one knee disorder causing another knee disorder, and that there is no consensus among medical experts that this happens.  The December 2009 VA examiner clarified that many doctors believe that it is less likely that one will have a subsequent contralateral knee problem due to a unilateral knee problem.  The December 2009 VA examiner concluded that there is no evidence in this case to make it more likely that the right knee disability caused the left knee disability absent any evidence in the literature or consensus among medical experts that this either causes or materially aggravates another joint.  The December 2009 VA examiner did not provide an opinion as to whether the service-connected right knee, right hip, and lumbar spine disabilities combined to cause the current left knee disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current left knee disability was caused by the service-connected right knee, right hip, and lumbar spine disabilities.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for left knee meniscal tear and osteoarthritis with instability is warranted as secondary to the service-connected right knee, right hip, and lumbar spine disabilities.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for left knee meniscal tear and osteoarthritis with instability, as secondary to the service-connected right knee, right hip and lumbar spine disabilities, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


